DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 08, 2021 was filed prior to the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23:
Line 13: “wherein the prepared line elements are collected hanging” should read -- wherein the prepared line elements are collected by hanging --
Lines 20-21: “the first track system has a circumferential guide track along which the first transporters are movable circumferentially” should read -- the first track system has a circumferential guide track along which the first transporters are moved circumferentially --
Lines 29-30: “wherein the manipulator is configured for inserting the contact elements in a respective connector casing” should read -- wherein the manipulator inserts the contact elements to respective connector casing --
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 23: 
Line 3: “a first part for the automated preparation and provision”
Line 5: “a second part for automatically generating”
Line 8: “a cutting station for cutting the line elements”
Line 9: “a stripping station for stripping the line ends”
Line 11: “a contacting station for attaching contact elements”
Line 29: “the manipulator is configured for inserting the contact elements” 
Line 37: “at least one fixing station for fixing the elements to each other”
Claim 39:
Line 3: “a spray unit for spraying”
Line 5: “a banding unit for applying a banding” 
Line 7: “a casing unit for applying a casing compound”

Claim 40: 
Line 1: “the second part has a clip station for fixing clips”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Claim 23: 
Line 8: “a cutting station for cutting the line elements”
Line 29: “the manipulator is configured for inserting the contact elements” 

The specification fails to provide sufficient structure, materials, or acts to entirely perform the recited function. Claim 23 recites “a cutting station for cutting the line elements”. However para [00031] describes “In the case of the cutting station, this is a cutting machine, in the case of the stripping station, a stripping machine and in the case of the contacting station, for example, a crimping machine” in which it is unclear these are simple tools or machines that are capable of further functions. Further, para [00019] describes the manipulators as “The manipulator provided at the connector station is preferably designed as a handling robot, in particular a commercially available industrial robot, in particular a multi-axis articulated robot”. It is unclear whether the recited “robot” is part of the system or they are independent entities so that they can move separately. Since the term ‘robot’ can be interpreted as a simple gripper 

Therefore, the claim 23 is indefinite and thus claim 23 and its dependent claims 24-42 are is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)     	 Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23:
Claim 23 recites multiple ambiguous limitations and processes that make the boundaries of the inventive subject matter unclear and hence the scope of the invention is unclear.  For example, lines 19-21 recite “first transporters are movable along the at least one track, and wherein the first track system has a circumferential guide track along which the first transporters are movable circumferentially within the first part”. Further, in lines 38-41 recite “wherein the second transport system comprises a second track system with multiple second tracks, wherein the second transporters are movable along the second tracks, wherein the second track system is formed to be circumferential, so that the second transporters can be successively moved between the individual, consecutive second processing stations and then again be moved back to a starting position.” A transport system on a track is predictable to move along that track and if the track is in circular shape, the transporters move along a circumferential path.  Applicant is advised to clearly point out and distinctly claim the invention. See MPEP §2173. 
Line 3 recites the limitation “the automated preparation”. There is insufficient antecedent basis for this limitation. Further, it is unclear the limitations of “provision of the individual 
Line 3 recites “a first part for the automated preparation and provision” and line 5 recites “a second part for automatically generating the cable set”. It is unclear the criteria behind the labeling of a first part and a second part. Would this be based on cutting a cable, then striping it for further processing? If so, what are these parts? Further, line 6 recites “the first part comprises several, in particular all, of the following” which is vague and unclear due to the phrase “several, in particular”. Would the claimed system work with few or several processing stations recited in the claim?  
Line 11 recites “a contacting station for attaching contact elements to the stripped line ends”, further in line 24 recites “a connector station for assembling the prepared line elements”. It is unclear the functions of the recited stations and how a connector station is assembling the lines. 
Line 5 recites “automatically generating the cable set”. It is unclear the functional difference between the recited “automated production of a cable set” in line 1 and “automatically generating the cable set” in line 5.
Line 15-17 recite “a first transport system with first transporters for individually feeding the line elements to the individual first processing stations and for transporting them between the first processing stations”, which is unclear the role of a “processing station” recited in this claim. 
Line 18 recites “wherein the first transport system has a first track system with at least a first track” limitation, in which it is unclear the difference between ‘a first track system’ and ‘a first track’. In general, ‘a system’ refers more than one entity. Would here more than one track? 
Line 6: The phrase "in particular all" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Line 43-44 recite “then again be moved back to a starting position” and further in lines 41-42 recite “the second track system is formed to be circumferential”. If the tracks are in circular shape how the second transporters move back and when did it move first because line 44 recites “again”. Where is the starting positon and when did it start?
The recited “the second transporters can be successively moved between the individual, consecutive second processing stations” in lines 43-44 render the claim indefinite. This claim language very confusing. What does it mean by “consecutive second processing” and what does this station do.

Claims 23-26:
The following phrases in claims 23-26 render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 “the individual first processing stations”
“the individual second processing stations”
It is unclear what these entities are and specification fails to provide a clear explanation. For example, in para. [00075] describes “the individual first processing stations A to D” further, in para. [00093] describes “the individual workstations A to D”. It is unclear what these stations are and how they function in the claimed invention. 



Claims 24-26:
Claim 24 recites the limitation “wherein the individual first processing stations and / or the individual second processing stations are directly adjacent to each other”. In “and / or” condition, it is unclear how the condition is satisfying if it is ‘or’. For example, how first processing stations ‘or’ second processing stations can directly adjacent to each other and to adjacent to what? Claims 25 and 26 inherit the same deficiency. 

Claim 27:
The phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 28:
The limitations of “wherein within the scaffolding of the first part, processing units for performing the functions of the respective processing station are arranged” recited in claim 28 is unclear because claim 27 recites “the individual scaffoldings of the first part and the second part are linearly attached to each other”. Further, how the recited 

Claim 31:
The phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 36:
The phrase "in particular" in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 37:
The ambiguous phrase recited “wherein each processing station, which is associated with a manipulator, has its own manipulator” in claim 37, which, one of ordinary skill in the art would not be reasonably understand the scope of the claim.  It is unclear how the recited “a manipulator” has “its own manipulator”. 

Claim 39:
The phrase “in particular” recited in “for spraying an in particular textile fixing agent” recited in line 3 is indefinite. The metes and bounds of the phrase “in particular” recited this claim is unclear. 
Claim 39 recites an apparatus claim along with a method claim. Lines 1-2 recite “fixing station comprises at least one of the following substations”, further line 3 recites “a spray unit for spraying an in particular textile fixing agent onto the line elements to be connected” and furthermore, line 5 recites “a banding unit for applying a banding to the line elements to be connected; and / or a casting unit for applying a casting compound to the line elements to be connected”.  It is unclear how the recited “substations” are “to be connected” with the system. 

Claim 41: 
Line 3 recites “a high-bay warehouse, is arranged for providing a multiplicity of different reels with different types of individual elements”, in which, it is unclear the recited individual elements are same as the individual line elements recited in claim 23, line 2. If the individual elements are already cut into pieces, how the recited “reel” functions. 

Claim 42: 
The phrase “several” recited in line 8 “wherein in the first part several the following steps are carried out”, renders the claim indefinite due to the use of relative terminology.
Lines 17-20 recite “at a connector station, the prepared line elements of a cable set to be produced are assembled, wherein for this purpose connector casings, which are mounted on movable second transporters, are equipped with contact elements of the prepared line elements and / or interconnected line ends of several line elements are transferred to the second transporters” which is unclear the recited “purpose” and what other than producing the cable set can do by the claimed system. 
Claims 24-42 depend on claim 23. Therefore, claims 23-42 are rejected. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-25, 33-38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Soriano (US 20020144395) in view of Shi (CN 104094726) and further in view of Maejima (JP 2004158308).
Regarding claims 23 and 42, Soriano teaches,
A system for the automated production of a cable set (Fig. 1), which has a branched structure (other forms of fitting-out stations are also possible, para. [0018]) and a plurality of individual line elements (21, 24.1, 24), the system comprising: 
a first part (21, 22 and 23) for the automated preparation and provision of the individual line elements; 

a cutting station (after cable cutting, the first transfer unit 31 moves to the insulation-stripping station 24, para. [0020]) for cutting the line elements to length from a reel; 
a stripping station (24.1) for stripping the line ends of the line elements, wherein the stripping station is adapted to be integrated in the cutting station; 
a contacting station (housing holder 46) for attaching contact elements to the stripped line ends; 
a buffer station (store unit 24, para. [0024]) for temporarily storing a plurality of differently prepared line elements, wherein the prepared line elements are collected hanging in the buffer station (intermediately stored in the store unit 24, para. [0024]); 
a first transport system (first transfer unit 31, para. [0019]) with first transporters for individually feeding the line elements to the individual first processing stations and for transporting them between the first processing stations (first transfer unit 31 together with the cable loop 21.1 moves to first transfer station 35, transfers the cable loop 21.1 and moves back to the starting position, para [0020]), 
wherein the first transport system has a first track system (transfer guide 30) with at least a first track,
wherein first transporters are movable along the at least one track (para. [0019]),  
wherein in a modular set-up, the second part comprises the following second processing stations: 
a connector station (Fig.2, para. [0023]) for assembling the prepared line elements of a cable set to be produced, wherein at the connector station, the following are provided 

movable second transporters (second transfer unit 33) which are at least partially equipped with a connector casing for receiving the contact elements of the prepared line elements wherein the manipulator is configured for inserting the contact elements in a respective connector casing (second transfer unit 33 together with the cable loop 21.1 fitted-out to a finished state moves into the end position), 
a distribution station (transfer station 35, 43 and equipping unit 45, Fig.6, para. [0028]) arranged following the connector station for distributing the second transporters with the line elements held thereon into a predetermined distribution structure according to the branched structure of the cable set. 

Soriano does not teach a first track system has a circumferential guide track and the transporters are moved circumferentially. However, Shi teaches a guide rail frame in which, 
the first track system has a circumferential guide track (32, Fig. 1) along which the first transporters are movable circumferentially within the first part (para. [0020]).
Therefore, in view of the teachings of Shi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano to add a circumferential guide track so that it enables work efficiency and improved production time. 
Modified system of Soriano in view of Shi does not teach a fixing station for fixing the elements to each other. However, Maejima teaches a fixing station for fixing the line elements to each other (Figs 14, 15 and Fig. 67, wiring clip 300 attached, para. [0220]).  
Therefore, in view of the teachings of Maejima, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 

Regarding claim 24, Soriano in view of Shi and Maejima teaches all limitations of claim 23, except the limitations of claim 24. Soriano further teaches,  
wherein the individual first processing stations and / or the individual second processing stations are directly adjacent to each other (see Fig. 1, cable supply 22, stripping station 24.1, transfer station 35, buffer station 24 are adjacent to each other).

Regarding claim 25, Soriano further teaches,
wherein the individual first processing stations and / or the individual second processing stations are each aligned vertically (obvious to arrange in a desired direction for economic production, see para. [0006]).

Regarding claim 33, Soriano does not teach a common track arranged for returning the transponders. However, Shi further teaches,
wherein a common return track is arranged, which is guided from the last second processing station to the connector station and serves for returning the second transporters (see Fig. 2)
Therefore, in view of the teachings of Shi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano and to add a return track that enables the transponders to return to any desired processing station.  

Regarding claim 34, Soriano further teaches,  
wherein at least the second transporters are automatically individually movable (transfer units 31 and 33 and gripper units 43 and 34 are freely programmable, para. [0019]).

Regarding claim 35, Soriano further teaches,  
wherein the second transporters are electrically or magnetically driven (transfer units 31 and 33 drives by means of cogged belt or a linear motor, para. [0019]).

Regarding claims 36 and 37, Soriano further teaches, 
wherein in particular for the second part, a plurality of manipulators are provided (gripper units 32 and 34), which are movable along a front side or rear side of the processing stations (grippers movable in three directions, para. [0002]).
wherein each processing station, which is associated with a manipulator, has its own manipulator (grippers are freely programmable, para. [0019]).

Regarding claim 38, Soriano further teaches, 
the second part has a collecting station, at which the second transporters are collected (it is obvious from the teachings that the transfer units have to be returned to a desired station for continuously operation of an assembly line without any interruption) 

Regarding claim 40, modified system of Soriano does not teach a clip station for fixing the clips. However, Maejima further teaches,
. 

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Soriano in view of Shi and Maejima and further in view of Thomas (WO 02089267).
Regarding claims 26-28, modified system of Soriano in view of Shi and Maejima does not teach individual processing stations each have a scaffolding, or the scaffoldings are linearly attached to each other and form a common linear scaffolding arrangement, or the scaffolding of the first part processing units for performing the functions. However, Thomas teaches an apparatus for processing and treating the wire ends that includes cable transporter, cable holder, and positioning and guiding rails in which,
wherein the individual first processing stations and / or the individual second processing stations each have a scaffolding (modular frame 4, see Figs. 1-3, page 3, lines 88-90), 
wherein the scaffoldings are linearly attached to each other and in particular all the scaffoldings of both the first and the second part directly adjoin one another and form a common linear scaffolding arrangement or the scaffolding of the first part, wherein the processing units for performing the functions of the respective processing station are arranged (processing stations arranged one behind the other and the guide rails of the second slide are attached to a further third slide, see page 2, lines 54-67). 
  Therefore, in view of the teachings of Thomas, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 

Regarding claim 29, Thomas further teaches,
wherein the first tracks and / or the second tracks are arranged on a front side of the scaffolding (the guide rails 11 arranged on a frame 13, see Fig. 1).

Regarding claim 30, Thomas further teaches,
wherein each processing station has at least one first track and one second track and the first and second tracks of adjacent processing stations are aligned, so a transfer of the transporters between adjacent processing stations is made possible (the guide rails 28 are arranged parallel to the guide rails 12, 15 of the second and third carriages 9 and 14, respectively, page 4, lines 155-157).
 Therefore, in view of the teachings of Thomas, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano to add guide rails in front of the modular frame and to arrange the rails adjacent to each other so that the position controllers with cable line elements can move freely between different stations.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Soriano  in view of Shi and Maejima and further in view of Maki (WO 2016158339, see US 20180075951 for English translation)
Regarding claims 31-32, Soriano in view of Shi and Maejima does not teach an system in which the second track system has a plurality of mutually parallel second tracks which are movable perpendicular to a longitudinal direction, independently of one another, or 
a plurality of mutually freely adjustable second tracks, wherein the second tracks of adjacent second processing stations. However, Maki teaches electrical wire harness manufacturing method in which, 
the second track system has a plurality of mutually parallel second tracks (Fig. 3, to be able to change position relative to the first rail portions 242 in the lengthwise direction of the first rail portions 242, see para. [0069]) which are movable perpendicular to a longitudinal direction of the second tracks, in particular in the vertical direction, independently of one another and as a function of the predetermined branched structure of the cable set (orthogonal to the lengthwise direction of the first rail portions 242, para. [0069-0070]).
wherein a plurality of second processing stations each have a plurality of mutually freely adjustable second tracks (para. [0083-0084]).  
Therefore, in view of the teachings of Maki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano and to add a track system that is capable of sliding and attaching to another portion and to connect in any desired direction so that a cable set that has branches with a complex shape can be manufactured. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Soriano  in view of Shi and Maejima and further in view of Muller (WO 2016026711, see US 20170162294 for English translation)
Regarding claim 39, Soriano in view of Shi and Maejima does not teach an apparatus with a fixing station that has a spray unit or a banding unit for applying banding to the line elements. However, Muller teaches a cable harness in which, 
the fixing station comprises at least one of the following substations: 
a spray unit (para. [0049]) for spraying an in particular textile fixing agent (18, Fig. 1, para. [0046]) onto the line elements to be connected; 
a banding unit for applying a banding to the line elements to be connected (taping 24, Fig. 1) ; 
a casting unit for applying a casting compound to the line elements to be connected (it is  obvious from Fig. 2 that casting units are connected in a fully automated manner, see para. [0047]). 
Therefore, in view of the teachings of Muller, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano and to add a spray unit and a banding unit so that the cable sets can be constructed with textile-like fabrics placed around the line elements that includes banding so that the cable set can automatically adapted to the geometry an automobile body. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Soriano in view of Shi and Maejima and further in view of Romagnoli (US 20050229390).
Regarding claim 41, the modified system of Soriano in view of Shi and Maejima does not teach multiplicity of different reels with different types of individual element and the reels are automatically fed to the cutting station. However, Romagnoli teaches a method of obtaining bundle of wires in which, 

Therefore, in view of the teachings of Romagnoli, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Soriano and to add multiple reels with different elements to manufacture cable sets of any desired shape and size.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Bungo (US 20030100228) teaches an automated wire harness machine for manufacturing wire harness with a plurality of electrical connections in which, a terminal inserter station, wire loader station which cuts and crimps two ends of the wire and crimp station which crimps wire to the terminal. 

Prior art of record Suzuki (US 5913469) teaches a wire feed mechanism which is capable of feeding wires with high precision for the manufacturing of a wire harness.

Prior art of record Ohta (US 6260267) teaches a method of manufacturing a wire harness on both ends electric wires, in which, a wiring machine with feeding the connectors one after another to a wiring machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729